Citation Nr: 1432775	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  07-09 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for psychiatric disability other than posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 50 percent for PTSD, to include a total rating based on individual employability (TDIU).


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


ATTORNEY FOR THE BOARD

G. Wasik, Counsel



INTRODUCTION

The Veteran had active duty service from February 1965 to October 1968 and from August 1969 to January 1971. 

This appeal comes before the Board of Veterans' Appeals  (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA.


REMAND

The Veteran is claiming that his substance use disorders are etiologically linked to his service connected PTSD and he is requesting service connection for these disorders on a secondary basis.  In connection with this claim, VA arranged to have medical opinions obtained which addressed this relationship.  The most VA examination was in November 2013.  At that time, the examiner opined that the Veteran's marijuana use was not linked to his PTSD.  The rationale provided was that the Veteran began to smoke marijuana while in Vietnam and the examiner observed that drug use was not uncommon in Vietnam.  Significantly, the examiner then opined that the Veteran's marijuana usage would have most likely started before the Veteran would have developed PTSD.  The examiner did not support this opinion with any rationale for why he found the marijuana use would have preceded the PTSD.  The lack of a rationale for this conclusion undermines its evidentiary value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Therefore, the Board has determined that the Veteran should be provided another VA examination, by a different examiner, to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim, other than PTSD.

The Veteran is claiming that his service-connected PTSD is more disabling than currently evaluated.  The criteria for evaluating PTSD are as follows:  
A 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is assigned where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) ((DSM-IV)).  

At the time of a November 2013 VA PTSD examination, the examiner listed Axis I diagnoses of PTSD, cannabis abuse and alcohol abuse.  The examiner found that he was able to differentiate what symptoms were attributable to which diagnosis and also opined that the level of occupational and social impairment with regards to all mental diagnoses was occupational and social impairment with reduced reliability and productivity, the level of impairment required for a 50 percent evaluation under Diagnostic Code 9411.  However, under a heading for symptoms which the examiner was directed to report for VA ratings purposes, the examiner indicated that the Veteran experienced, in part, difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and inability to establish and maintain effective relationships.  The examiner also found that the Veteran may need to have a fiduciary assigned.  Finally, the examiner assigned a GAF score of 45.  The Board finds there is internal conflict in the report of the November 2013 VA examination.  While the examiner specifically opined that the mental diagnoses were productive of social and occupational impairment warranting a 50 percent evaluation, he also set out other symptomology which equates to higher disability evaluations under Diagnostic Code 9411.  For example, some of the specific symptoms listed by the examiner are included in the description for a 70 percent rating and the GAF score of 45 suggests a possible 100 percent rating.  As a result of this conflicting evidence, the Board finds that the Veteran should be provided another VA examination, by a different examiner, to determine the current degree of severity of his service-connected psychiatric disability.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims, to include pertinent VA treatment records.  

2.  Then, afford the Veteran a VA examination by a psychiatrist or psychologist, other than the examiners who performed the March 2012 and November 2013 examinations, to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim and to determine the current degree of severity of the Veteran's PTSD and any associated psychiatric disorders.  

The claims files and any pertinent evidence in the electronic records that is not contained in the claims files should be provided to and reviewed by the examiner.

Based upon the review of the Veteran's pertinent history and the examination results, the examiner should identify each acquired psychiatric disorder (other than PTSD) that has been present during the period of this claim.  With respect to each of those disorders other than substance abuse disorders, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or was caused or permanently worsened by his PTSD.  With respect to each substance abuse disorder present during the period of the claim, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's PTSD and/or any other service-connected disorder.

The examiner should also identify all symptoms and impairment associated with the service-connected psychiatric disability.  In addition, the examiner should provide an opinion as to whether the Veteran's service-connected psychiatric disability is sufficient by itself to render him unemployable.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion because it would require speculation, the examiner should so state and explain why the opinion would require speculation.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes and adequate rationale for all opinions expressed.

3.  Undertake any other indicated development.

4.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims files are returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



